Case: 18-51041     Document: 00515826179         Page: 1     Date Filed: 04/19/2021




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                    April 19, 2021
                                  No. 18-51041                     Lyle W. Cayce
                                Summary Calendar                        Clerk


   Danny A. Hillman,

                                                           Plaintiff—Appellant,

                                       versus

   Stuart Jenkins; Michelle Hillman; David G. Gutierrez;
   Bryan Collier; Director Brad Livingston; Parnell
   McNamara,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 6:18-CV-310


   Before Haynes, Willett, and Ho, Circuit Judges.
   Per Curiam:*
          Danny A. Hillman, Texas prisoner # 647683, appeals the district
   court’s dismissal pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) of his 42 U.S.C.
   § 1983 complaint challenging the defendants’ alleged unconstitutional and


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 18-51041      Document: 00515826179           Page: 2   Date Filed: 04/19/2021




                                     No. 18-51041


   illegal conduct during his parole supervision and at his parole revocation
   hearing. The district court determined, inter alia, that Hillman’s claims were
   barred under Heck v. Humphrey, 512 U.S. 477, 486-87 (1994), and by the
   applicable two-year statute of limitations.
          A dismissal under § 1915(e)(2)(B)(ii) is reviewed de novo under the
   same de novo standard as a dismissal under Federal Rule of Civil Procedure
   12(b)(6). Black v. Warren, 134 F.3d 732, 733-34 (5th Cir. 1998). In reviewing
   a Rule 12(b)(6) motion, we “accept[] all well-pleaded facts as true, viewing
   them in the light most favorable to the plaintiff.” In re Katrina Canal Breaches
   Litig., 495 F.3d 191, 205 (5th Cir. 2007) (internal quotation marks and
   citation omitted).
          First, to the extent that Hillman argues that the defendants’ actions
   and his conduct in response ultimately led to the decision to revoke his
   parole, the record does not support his contention that his parole revocation
   has been invalidated, and he therefore fails to demonstrate any error in the
   district court’s determination that those claims are barred under Heck. See
   Heck, 512 U.S. at 487. Second, even if any of Hillman’s claims were not
   barred by Heck, they were barred by the applicable two-year statute of
   limitations. See Burrell v. Newsome, 883 F.2d 416, 418 (5th Cir. 1989); Tex.
   Civ. Prac. & Rem. Code Ann. § 16.003(a). We are unpersuaded by
   his timeliness arguments based on letters from the Texas Board of Pardons
   and Paroles, a continuing tort theory, the application of different limitations
   periods, or equitable tolling based on his alleged drug use and mental
   deficiencies or his alleged fear of retaliation. See Ramirez v. City of San
   Antonio, 312 F.3d 178, 183 (5th Cir. 2002); Hand v. Stevens Transp., Inc. Empl.
   Benefit Plan, 83 S.W.3d 286, 293 (Tex. App. 2002). In light of the foregoing,
   we need not consider any of the district court’s remaining bases for dismissal.




                                          2
Case: 18-51041      Document: 00515826179          Page: 3   Date Filed: 04/19/2021




                                    No. 18-51041


          Next, Hillman fails to demonstrate that the district court erred in
   denying motions to join his parents as additional plaintiffs, see Acevedo v.
   Allsup’s Convenience Stores, Inc., 600 F.3d 516, 520 (5th Cir. 2010); Gonzales
   v. Wyatt, 157 F.3d 1016, 1021 (5th Cir. 1998), or to amend or supplement his
   complaint, see Fed. R. Civ. P. 15(a), (d); Burns v. Exxon Corp., 158 F.3d
   336, 343 (5th Cir. 1998); Briddle v. Scott, 63 F.3d 364, 379 (5th Cir. 1995);
   Avatar Expl., Inc. v. Chevron, U.S.A., Inc., 933 F.2d 314, 320-21 (5th Cir.
   1991). Although Hillman challenges the district court’s denial of his motion
   to appoint counsel, he has not demonstrated exceptional circumstances
   showing that the district court abused its discretion in denying the motion.
   See Cupit v. Jones, 835 F.2d 82, 86 (5th Cir. 1987); Ulmer v. Chancellor, 691
   F.2d 209, 212-13 (5th Cir. 1982). Finally, his argument that the district court
   mischaracterized his claims as habeas claims is not supported by the record.
          Accordingly, the district court’s judgment is AFFIRMED. All
   outstanding motions are DENIED.




                                          3